Citation Nr: 0118422	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening of the claim of entitlement to service 
connection for tinnitus.

2.  Whether new and material evidence has been received to 
warrant reopening of the claim of entitlement to service 
connection for hearing loss.

3.  Whether the decision to reduce the evaluation assigned 
for service-connected malaria from 10 percent to 
noncompensable was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Pittsburgh, Pennsylvania.

The veteran failed to report for a Board hearing scheduled 
for May 22, 2001.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
considered withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 
(2000).


FINDINGS OF FACT

1.  In a decision dated in January 1995, the RO denied 
reopening of the veteran's claims of entitlement to service 
connection for tinnitus and hearing loss and properly 
notified him of the decision; he did not appeal.

2.  The evidence submitted subsequent to the January 1995 
decision includes evidence which is neither cumulative nor 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  At the time of the RO's unappealed decision in May 1947 
to reduce the evaluation for malaria to noncompensable from 
May 9, 1947, there was no competent evidence of any 
recurrence, relapse or active residuals of malaria.

4.  On May 9, 1947, the RO notified the veteran that the 10 
percent rating for malaria would be reduced to noncompensable 
from July 9, 1947, based on the absence of medical evidence 
of any relapse or recurrence of malaria; however, the veteran 
was also informed that he would be provided 60 days in which 
to submit medical evidence of such a relapse or recurrence.

5.  An unappealed rating decision of June 1947 continued the 
May 1947 decision to reduce the evaluation for malaria to 
noncompensable from July 9, 1947; no competent evidence of 
any recurrence, relapse or active residuals of malaria was of 
record at the time of the June 1947 decision.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening of the claim of entitlement to service connection 
for hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  New and material evidence has been received to warrant 
reopening of the claim of entitlement to service connection 
for tinnitus.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The decision to reduce the rating assigned to service-
connected malaria from 10 percent to zero percent was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The VCAA does not negate the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108. 

Furthermore, with respect to the veteran's claim of error, 
the law provides such determination must be made based on the 
laws and facts existing at the time of the decision in 
question.  The RO has, in this case, fully advised the 
veteran with respect to the laws and regulations governing 
determinations as to whether prior decisions are clearly and 
unmistakably erroneous, and has afforded him opportunity to 
present argument pertinent to such claim.  

Thus, based on the particular facts the issues decided herein 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA.

Hearing Loss and Tinnitus 

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by such service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2000).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Factual Background

The veteran's service records show service duties as a heavy 
truck driver and indicate the veteran served overseas.

At service entrance the veteran had 20/20 hearing 
bilaterally.  At the discharge examination in December 1945, 
he was noted to have had defective left ear hearing in 
February 1943.  Testing in December 1945 revealed 15/15 
hearing bilaterally.  At discharge the veteran was also noted 
to have had malaria.  Service records do not indicate 
incurrence of any combat wounds.  The RO granted service 
connection for malaria post-service.

In October 1947, the veteran applied for VA 
treatment/hospitalization.  He complained of ringing in the 
ears of 19 months' duration.  The diagnosis was tinnitus.  In 
a statement dated in March 1950, Dr. Brant indicated the 
veteran complained of steady ringing in both ears and that 
the veteran's service-connected malaria could be a cause of 
ringing in the ears.

In a rating decision dated in May 1950, the RO denied service 
connection for defective hearing as not shown in service and 
notified the veteran of that decision and his appellate 
rights by letter also dated in May 1950.  The veteran did not 
appeal.

In a rating decision dated in September 1989, the RO denied 
service connection for tinnitus and notified the veteran of 
that denial by letter also dated in September 1989.

In October 1989 the veteran identified additional medical 
evidence relevant to his tinnitus claim; such was received by 
the RO in December 1989.  The RO confirmed the prior denial 
by rating decision dated in January 1990 and notified the 
veteran of that decision, and of his appellate rights, by 
letter also dated in January 1990.  The veteran appealed that 
decision.  In the notice of disagreement the veteran's 
representative also referenced prior denials relevant to 
defective hearing and claimed a "clear and unmistakable 
error in failing to note and develop the defective hearing as 
indicated as a defect."  

In a decision dated in April 1990, the RO found no clear and 
unmistakable error (CUE) in prior decisions denying service 
connection for hearing loss and notified the veteran of the 
denial by letter dated in July 1990.  In October 1990 the 
veteran's representative mentioned the July 1990 notification 
letter and pointed to the April 1990 notice of disagreement 
and subsequently issued statement of the case.  The RO 
indicated the veteran's appeal should continue.  

In a decision dated in August 1991, the Board denied service 
connection for tinnitus as not shown in service; the decision 
was affirmed by Court in May 1993.  

In July and August 1993, the RO received additional medical 
evidence.  A report of audiometric evaluation dated in June 
1993 includes note of constant tinnitus and bilateral 
sensorineural hearing loss.  In a statement dated in July 
1993, Dr. Herron stated that the veteran has hearing loss and 
tinnitus as a result of a shrapnel wound incurred in the 
Philippines in 1944.

In a rating decision dated in August 1993, the RO confirmed 
prior denials pertinent to tinnitus and hearing loss, to 
include based on consideration of the veteran's claim of an 
in-service concussion.  In a letter dated in October 1993, 
the RO advised the veteran of the decision and informed him 
as to his appellate rights. 

In a statement received later in August 1993, Dr. Herron set 
out that the veteran had had tinnitus since 1943, which began 
during combat and got worse over the years.  Dr. Herron also 
indicated that the veteran had a high frequency hearing loss 
that was "[t]he result no doubt of injury secondary to 
repeated explosions in World War II."

In a statement received in October 1993, the veteran argued 
his tinnitus was shown during the first post-service year and 
thus entitled to presumptive service connection.

In a statement dated and received in July 1994, Dr. Herron 
reported seeing the veteran in September 1989 for complaints 
of ringing in the ears.  The veteran had provided a history 
of exposure to enemy fire and aerial bombardment during 
service, as well as an incident wherein a bomb exploded near 
his foxhole.  

In a decision dated in August 1994, the RO denied reopening 
of the veteran's claim of entitlement to service connection 
for tinnitus and advised him of that decision by letter also 
dated in August 1994.

In January 1995, the RO received medical evidence from 
Westmoreland Hospital, showing treatment in August 1989 for 
ringing in the ears of 30 years' duration.

In a rating decision dated in January 1995, the RO denied 
reopening of claims of entitlement to service connection for 
hearing loss and for tinnitus.  The RO notified the veteran 
of those denials by letter dated in February 1995.  The 
veteran did not appeal.

In a statement dated in April 1996, and marked as received in 
June 1996, the veteran requested his claim of entitlement to 
service connection for tinnitus be reopened based on CUE in 
past denials.  In a rating decision dated in June 1996, the 
RO found no CUE in prior decisions denying service connection 
for tinnitus and properly notified the veteran of that 
decision.  The veteran appealed.

In a rating decision dated in July 1996, the RO denied 
service connection for a middle ear condition and notified 
the veteran of that denial.

In a decision dated in April 1998, the Board found no CUE in 
the August 1994 RO decision that denied reopening of the 
claim of entitlement to service connection for tinnitus.

In February 1999, the RO received the veteran's application 
to reopen his claims for service connection for hearing loss 
and tinnitus.  By rating decision dated in April 1999, the RO 
declined to reopen the claims.  The veteran appealed that 
decision.

In April 1999, the RO received treatise evidence pertinent to 
the affect of malaria, in that such could cause problems with 
auditory information processing.

Analysis

In an unappealed decision dated in January 1995, the RO 
declined to reopen the veteran's claims of entitlement to 
service connection for tinnitus and hearing loss, based on 
the continued absence of evidence relating such to service or 
service-connected disability. 

Subsequent to the RO's January 1995 decision, the RO received 
a medical treatise relevant to the potential affect of 
malaria on auditory information processing.  Such evidence is 
new, and, as it suggests that the veteran's hearing loss and 
tinnitus could be due to service-connected malaria, is 
material.  Therefore, reopening of the veteran's claims is in 
order.




CUE

Legal Criteria

As extant in June 1946 and May and June 1947, regulations 
provide for evaluation of malaria pursuant Veterans' 
Regulation No. 3(a), Diagnostic Code 6304 (1945 Rating 
Schedule).  Where malaria is recently active with one relapse 
in the past year, or, in old cases of malaria with moderate 
disability, a 10 percent evaluation is warranted.  A Note 
provides that the RO must notify the veteran of the 
obligation to furnish evidence as to the occurrence of 
relapses and the use of quinine.  The Note further provides 
that lay evidence is acceptable for up to one year after the 
grant of service connection and that thereafter medical 
confirmation as to the persistence of disease was required.

As extant at the time of the RO's May and June 1947 
decisions, 38 C.F.R. 2.1009(e) provides that when reduction 
is considered warranted in a service connection award, the RO 
will prepare an appropriate rating extending the present 
evaluation 60 days from the date of rating followed by the 
reduced evaluation.  The regulation provides that the veteran 
will be notified that the reduction or discontinuance will be 
effective without further notice if no additional evidence is 
submitted within the 60-day period, and that if additional 
evidence is submitted the rating will be reconsidered and 
modified, confirmed or canceled as required.  
38 C.F.R. § 2.1009(e) (June 1, 1938 and 1946 Supplement).

In general, RO decisions which are unappealed become final.  
Veterans Regulation No. 2(a), pt. II, par. III, VA Regulation 
1008; [38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000)].  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a) (2000).  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§§ 2.1008, 2.1009(a) (June 1, 1938 and 1945 Supplement); 
[38 C.F.R. § 3.105(a) (2000)].

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

"If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger."  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

Factual Background

Available service medical records reflect the veteran was 
under observation for malaria in August 1945.  The report of 
examination at service discharge includes note of the veteran 
having had one attack of malaria in August 1945.  Blood smear 
testing for malarial parasites in December 1945 was negative.  

By rating decision dated in June 1946, the RO granted service 
connection and assigned a 10 percent rating for malaria, 
effective from December 23, 1945.  

In May 1947, the RO reconsidered the malaria rating and 
reduced the assigned percentage from 10 percent to zero 
percent, effective July 9, 1947.  By letter dated May 9, 
1947, the RO advised the veteran that the 10 percent rating 
had been awarded based solely on service records and that the 
rating would be reduced to noncompensable in the absence of 
medical evidence of any recurrence or relapse of malaria.  
The RO advised the veteran he had 60 days from the date of 
the letter to submit such medical evidence and that otherwise 
discontinuance of compensation payments would be effected.  

Later in May 1947, the RO received a letter from Dr. Krick, 
dated in May 1947, and setting out treatment of the veteran 
from January 21 to January 30, 1946, for malaria.  Dr. Krick 
indicated the veteran responded well to medications and 
returned to work on or around February 1, 1946.  The RO 
considered that statement and, in a decision dated in June 
1947, confirmed the rating reduction, advising the veteran 
that the statement submitted failed to show recurrent attacks 
or relapses in the past twelve months to warrant continuation 
of a compensable evaluation.  The RO also advised the veteran 
as to his appellate rights by letter dated July 11, 1947.  
The next piece of evidence in the claims file is marked as 
received in September 1948.

Analysis

The veteran argues that the decision to reduce his rating 
amounts to CUE.  The veteran's argument in this appeal 
appears to be based on an assertion that he has continued to 
receive treatment for malaria over the years since service 
discharge.  Thus, the Board emphasizes that evidence of 
relapses or recurrences of malaria shown at the present time, 
or in the interim between the final decisions in 1947 and to 
date, cannot be relied on as evidence that the 1947 decisions 
were clearly and unmistakably erroneous.  Rather, a 
determination as to CUE must be based on the record as it 
existed at the time of the decision in question.  See Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).

In that regard, the Board first points out that the RO, in 
May 1947, clearly notified the veteran of its intent to 
reduce his rating to zero percent, of the evidence needed to 
continue the compensable rating, and of the time period in 
which to submit such evidence.  Moreover, upon receipt of a 
physician's statement, the RO reconsidered the reduction and 
then confirmed its prior rating.  Such procedural actions are 
fully consistent with governing law extant in 1947.  
38 C.F.R. § 2.1009(e) (June 1, 1938 and 1946 Supplement).  

Furthermore, the RO, in May and June 1947, applied the law 
governing the rating evaluation for malaria to the facts and 
concluded that the record did not show the existence of 
relapse or recurrence of malaria in the prior 12-month period 
so as to warrant a continued compensable rating.  The medical 
evidence submitted by the veteran in fact speaks to no 
recurrence or relapse in the interim between January 1946 and 
May 1947, over a one-year period.  Veterans' Regulation 
No. 3(a), Diagnostic Code 6304 (1946).  To the extent the 
veteran disagrees with such weighing of the evidence, mere 
disagreement is not enough to show CUE.  Id.  

The veteran has not clearly articulated any other basis for 
CUE in the May or June 1947 decision effecting the reduction 
in benefits from 10 percent to zero percent.  Specifically, 
he has not shown an error in the May or June 1947 decision 
that would manifestly change the outcome of those decisions.  
He has identified no misapplication of the law or 
consideration by the RO of the wrong facts.  Thus, the Board 
concludes that neither decision was clearly and unmistakably 
erroneous.


ORDER

New and material evidence having been received, reopening of 
the claims of entitlement to service connection for hearing 
loss and tinnitus is granted.

The Board having determined that the decision to reduce the 
rating assigned to malaria from 10 percent to zero percent 
was not clearly and unmistakably erroneous, that portion of 
the appeal is denied.


REMAND

Insofar as the claims of entitlement to service connection 
for hearing loss and tinnitus have been reopened based on 
receipt of new and material evidence, de novo review by the 
RO is indicated.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Moreover, as set out herein above, during the 
pendency of the veteran's appeal the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the veteran's reopened 
claims.  Pursuant to the VCAA, further development is 
indicated in connection with such claims insofar as the 
current record contains no medical opinions pertinent to the 
etiology of existing hearing loss and tinnitus.  Remand to 
obtain such opinions and to allow for RO consideration of the 
claims is therefore necessary prior to Board adjudication on 
the merits.

Furthermore, in a decision dated in July 1996, the RO denied 
service connection for a disorder of the middle ear.  The 
veteran timely expressed disagreement with that 
determination.  However, the RO has not yet issued a 
statement of the case in response to the veteran's notice of 
disagreement.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
See also VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for a middle ear 
disorder.  The veteran should be advised 
of the time period in which to perfect 
his appeal.  

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
hearing loss and/or tinnitus.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  In 
any case, the RO should ensure all 
pertinent VA treatment or hospitalization 
records are associated with the claims 
file.

3.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

4.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and etiology of existing hearing 
loss and tinnitus.  The claims file must 
be provided to and reviewed by the 
examiner, and any indicated studies 
should be performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that currently 
demonstrated hearing loss and/or tinnitus 
is related to the veteran's active 
service period, to include any in-service 
trauma and/or noise exposure, and whether 
it is at least as likely as not that 
currently demonstrated hearing loss 
and/or tinnitus is related to the 
veteran's service-connected malaria, to 
include whether either disorder was 
chronically worsened by the malaria.  A 
rationale for all opinions expressed 
should be provided.

5.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

6.  The RO should then adjudicate on a de 
novo basis the veteran's reopened claims 
of entitlement to service connection for 
hearing loss and tinnitus.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted in this case.  The veteran need take no 
action until otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



